  
 
IB 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4445 
 
AN ACT 
To amend Public Law 95–232 to repeal a restriction on treating as Indian country certain lands held in trust for Indian pueblos in New Mexico. 
 
 
1.Short titleThis Act may be cited as the Indian Pueblo Cultural Center Clarification Act.  
2.Repeal of restriction on treating as Indian country certain lands held in trust for Indian pueblos in New MexicoPublic Law 95–232 is amended in the first section in subsection (b) by striking However, such property shall not be Indian country as defined in section 1151 of title 18, United States Code..  
3.Prohibition on gamingPublic Law 95–232 is amended in the first section by adding at the end the following: 
 
(e)Prohibition on gamingGaming, as defined and regulated by the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.), shall be prohibited on land held in trust pursuant to subsection (b).. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
